Title: To George Washington from Thomas Mifflin, 21 August 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phil: 21. Augt 1793.

I have the honor to transmit, for your information, a copy of the Requisition, which was made for the departure of the Citizen Genet; and of my instructions to the Officer Commanding at Mud-Island, relative to the conduct to be pursued, in consequence of the Attachment issued, under the civil authority, against that Vessel; which has since been taken into the possession

of the Marshall and brought up to the City of Philadelphia. Should she be released from the Judiciary process, I shall place a party of Militia on board of her, for the purpose of carrying your instructions into effect, and enforcing her departure, unless she complies with the condition, which you have prescribed.
I take this opportunity, likewise, to lay before you, copies of my proceedings in the case of the Sloop, called the Spry, commanded by Capt. Henfield; which, coming within your instructions, as a vessel originally arming and equipping in this port, I have ordered to be arrested. I am, Sir, with perfect respect, Your most obedt Hble Servt

Thos Mifflin

